36 N.J. 294 (1962)
177 A.2d 538
ROSARIO PALIZZOTTO AND GUS WAGNER, INDIVIDUALLY AND IN THE RIGHT AND BEHALF OF ALL OTHERS SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS,
v.
LOCAL 641, INTERNATIONAL BROTHERHOOD OF THE TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA AND HALL'S MOTOR TRANSIT COMPANY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 8, 1962.
Decided January 22, 1962.
Mr. Morton Stavis argued the cause for the appellants (Messrs. Gross and Stavis, attorneys).
Mr. Sheldon A. Weiss argued the cause for respondent Local 641 (Mr. Jacob Friedland, attorney).
Mr. Herbert New argued the cause for the respondent Hall's Motor Transit Company (Messrs. Brenner & New, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Collester in the Chancery Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.